DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive the Application filed 01.20.2020.  Claims 1-9 are pendinding.  Claim 1 has been written in independent form.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a spherical hinge that is accommodated in the spherical hinge housing and that is connected to the vehicle body” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, dependent claims 2-9 necessarily inherit the deficiencies of the parent claim.
Claim 5 recites the limitations "the first clamping portion" in lines 2-3, and "the second clamping portion" in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Additionally, dependent claims 7-8 necessarily inherit the deficiencies of the parent claim.
Claim 6 recites the limitation "the first clamping portion" in lines 2-3, and "the second " in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al., U.S. Patent Application Publication 2017/0043870 A1 (hereinafter called Wu).
Regarding claim 1, as best understood, Wu teaches an unmanned aerial vehicle (UAV), comprising a vehicle body (See e.g., FIGS. 3-4 & 15 element 104) and arms (See e.g., FIGS. 3-4 & 15 elements 103, 203) connected to the vehicle body, wherein the arm is hinged to the vehicle body by using a spherical hinge portion (See e.g., 2-4 & 15 element 103, 203, 104; ¶s [0123], [0159], & [0178], “The joint can be a hinge, ball and socket …”) and is folded or unfolded relative to the vehicle body (See e.g., FIGS. 4-5 & 15 elements 103, 203).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, and further in view of Cescon, U.S. Patent Application Publication 2008/0201901 A (hereinafter called Cescon).
Regarding claim 2, Wu does not teach the spherical hinge portion comprises a spherical hinge housing disposed on the vehicle body and a spherical hinge that is accommodated in the spherical hinge housing and that is connected to the arm teach.
However, Cescon teaches the spherical hinge portion (See e.g., FIG. 1 element 30) comprises a spherical hinge housing (See e.g., FIG. 5a element 40) disposed on a stationary body (See e.g., FIG. 25 element 200; ¶ [0017], where, the stationary body of Cescon with a spherical hinge attached thereto, is likened to Wu, which also has a vehicle body 104 of the UAV that also has a spherical hinge disposed thereto connected to a moving arm) and a spherical hinge (See e.g., FIG. 25 element 80) that is accommodated in the spherical hinge housing (See e.g., FIGS. 5a & 25 element 40) and that is connected to the arm (See e.g., FIGS. 5a & 25 element 220; ¶ [0017], because Cescon teaches that it is most readily appreciated in this connection that the task of acting as the male, i.e., 80 and female, i.e., 40 member can be exchanged (See e.g., ¶ [0017]), when the members are exchanged, in the instant claim, element 40, i.e., the spherical ).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Wu and Cescon before him, before the effective filing date of the claimed invention, to provide the UAV of Wu with the spherical hinge portion comprises a spherical hinge housing disposed on the vehicle body and a spherical hinge that is accommodated in the spherical hinge housing and that is connected to the arm teach, as taught by Cescon.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide accuracy of favoured positions and movement, and adequate clearance of the spherical head within the spherical hinge portion, to allow for rotating without translating, as suggested in Cescon (See e.g., ¶s [0015] & [0057]).
Regarding claim 3, Wu teaches does not teach the spherical hinge portion comprises a spherical hinge housing disposed on the arm and a spherical hinge that is accommodated in the spherical hinge housing and that is connected to the vehicle body.
However, Cescon teaches the spherical hinge portion (See e.g., FIG. 1 element 30) comprises a spherical hinge housing (See e.g., FIG. 5a element 40) disposed on the arm (See e.g., FIG. 25 element 220) and a spherical hinge (See e.g., FIG. 25 element 80) that is accommodated in the spherical hinge housing (See e.g., FIG. 25 elements 80 & 40) and that is connected to a stationary body (See e.g., FIG. 25 element 200, where, the stationary body of Cescon with a spherical hinge attached thereto, is likened to Wu, which also has a vehicle body 104 of the UAV that also has a spherical hinge disposed thereto connected to a moving arm).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Wu and Cescon before him, before the effective filing date of the claimed invention,  (See e.g., ¶s [0015] & [0057]).
Regarding claim 9, Wu, as modified by Cescon in the rejection of claim 2 hereinabove, further teaches wherein the spherical hinge housing is hemispheric (Cescon See e.g., FIG 5a element 44).


Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DENG et al., U.S. Patent Application Publication 2018/0327092 A1 (hereinafter called), and further in view of Cescon.
Regarding claim 1, as best understood, DENG teaches an unmanned aerial vehicle (UAV), comprising
a vehicle body (See e.g., FIGS. 1A-3B, 15A-15B elements 102, 202, 902) and arms (See e.g., FIGS. 1A-3B elements 104-1 – 104-4, 204-1 – 204-4, 904-1 – 904-4) connected to the vehicle body, wherein the arm is hinged to the vehicle body by using a … hinge portion (See e.g., FIGS. 3A-3B elements 206-1 – 206-4, 906-1 – 906-4) and is folded or unfolded relative to the vehicle body (See e.g., FIGS. 1A-3B, 15A-15B).
But DENG does not teach a spherical hinge portion.
(See e.g., FIG. 1 element 30).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of DENG and Cescon before him, before the effective filing date of the claimed invention, to provide the UAV of DENG with a spherical hinge portion, as taught by Cescon.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide accuracy of favoured positions and movement, and adequate clearance of the spherical head within the spherical hinge portion, to allow for rotating without translating, as suggested in Cescon (See e.g., ¶s [0015] & [0057]).
Regarding claim 2, DENG, as modified by Cescon in the rejection of claim 1 hereinabove, further teaches wherein the spherical hinge portion (Cescon See e.g., FIG. 1 element 30) comprises a spherical hinge housing (Cescon See e.g., FIG. 5a element 40) disposed on the vehicle body (DENG See e.g., FIGS. 1A-3B element 102) and a spherical hinge (Cescon See e.g., FIG. 25 element 80) that is accommodated in the spherical hinge housing (See e.g., FIGS. 5a & 25 element 40) and that is connected to the arm (DENG See e.g., FIG. 3A element 204-4; Cescon See e.g., FIGS. 5a & 25 element 220; ¶ [0017], and because Cescon teaches that it is most readily appreciated in this connection that the task of acting as the male, i.e., 80 and female, i.e., 40 member can be exchanged (DENG See e.g., ¶ [0017]), when the member are exchanged, in the instant claim, element 40, i.e., the spherical hinge housing would be disposed on the stationary body 210, and element 80, i.e., a spherical hinge would be connected to the arm 220).
Regarding claim 3, DENG, as modified by Cescon in the rejection of claim 1 hereinabove, further teaches the spherical hinge portion (Cescon See e.g., FIG. 1 element 30) comprises a spherical hinge housing (Cescon See e.g., FIG. 5a element 40) disposed on the arm (DENG See e.g., FIG. 3A element 204-4; Cescon See e.g., FIG. 25 element 220) and a spherical hinge (Cescon See e.g., FIG. 25 element 80) that is accommodated in the spherical hinge housing (Cescon See e.g., FIG. 25 elements 80 & 40) and that is connected to the vehicle body (DENG See e.g., FIGS. 1A-3B element 102).
Regarding claim 4, DENG, as modified by Cescon in the rejection of claim 2 hereinabove, further teaches wherein the UAV further comprises a limiting structure (DENG See e.g., [0163]) configured to prevent the arm from rotating relative to the vehicle body when the arm is in a folded or unfolded state, the limiting structure comprising a first clamping portion (DENG See e.g., FIGS. 17A-17B element 1725) disposed on the spherical hinge housing (Cescon See e.g., FIG. 5a element 40) and a second clamping portion (DENG See e.g., FIGS. 17A-17B element 1721) that is disposed on the arm (DENG See e.g., FIG. 17A element 1704; ¶ [0165]) and that is clamped to the first clamping portion (DENG See e.g., FIGS. 17A-17B elements 1725 & 1721).
Regarding claim 5, as best understood, DENG, as modified by Cescon in the rejection of claim 2 hereinabove, further teaches wherein the spherical hinge housing (Cescon See e.g., FIG. 5a element 40) is further provided with an open slot (Cescon See e.g., FIG. 5a, where the space created by element 42 teach an open slot) in a folding or unfolding direction of the arm (DENG See e.g., FIGS. 1A-3B elements 104-1 – 104-4, 204-1 – 204-4, 904-1 – 904-4; Cescon See e.g., FIG. 27), the first clamping portion is clamping slots (Cescon See e.g., FIG. 5a elements 60) that are disposed on the spherical hinge housing (Cescon See e.g., FIG. 5a element 40) and that are respectively located on both sides of the open slot (Cescon See e.g., FIG. 5a elements 60, on both sides of the space created by element 42) and the second clamping portion is a clamping (DENG See e.g., FIGS. 17A-17B elements 1704 & 1721 attached to an inner cavity at a proximal end of the arm ¶ [0165]).
Regarding claim 6, DENG, as modified by Cescon in the rejection of claim 2 hereinabove, further teaches wherein the spherical hinge housing (Cescon See e.g., FIG. 5a element 40) is further provided with an open slot (Cescon See e.g., FIG. 5a, where the space created by element 42 teach an open slot) in a folding or unfolding direction of the arm (DENG See e.g., FIGS. 1A-3B elements 104-1 – 104-4, 204-1 – 204-4, 904-1 – 904-4; Cescon See e.g., FIG. 27), the first clamping portion is clamping blocks (Cescon See e.g., FIG. 5a elements 48 & 50) that are disposed on the spherical hinge housing (Cescon See e.g., FIG. 5a element 40) and that are respectively located on both sides of the open slot (Cescon See e.g., FIG. 5a, where elements 48 and 50 are on both sides of 40) and the second clamping portion is a clamping slot disposed on the arm (DENG See e.g., FIGS. 17A-17B elements 1704 & 1721; ¶ [0165], were the inside slot of 1721 that is attached to an inner cavity at a proximal end of the arm teaches a clamping slot disposed on the arm).
Regarding claim 7, DENG, as modified by Cescon in the rejection of claim 5 hereinabove, further teaches wherein the spherical hinge housing (Cescon See e.g., FIG. 5a element 40) comprises a first portion (Cescon See e.g., FIG. 5a element 40, where the top of element 40 teaches a first portion), a second portion (Cescon See e.g., FIG. 5a element 40, where the bottom of element 40 teaches a second portion) and an accommodating space (Cescon See e.g., FIG. 5a element 46) that is surrounded by the first portion and the second portion and that is used for accommodating the spherical hinge (Cescon See e.g., FIGS. 5b-5c element 80, where element 80 is the assembly of elements 82 and 84 ); and
(Cescon See e.g., FIG. 5a element 40, where the inside edge of the top of element 40 teaches a first side edge), the second portion has a second side edge disposed at an interval relative to the first side edge (Cescon See e.g., FIG. 5a element 40, where the inside edge of the bottom of element 40 teaches a second side edge) and the open slot is formed by a gap between the first side edge and the second side edge (Cescon See e.g., FIG. 5a, where the open circle area inside of element 40, where elements 46 and 52 are written, teaches the instant claim limitation).
Regarding claim 8, DENG, as modified by Cescon in the rejection of claim 7 hereinabove, further teaches wherein the first side edge and/or the second side edge are/is further provided with an arc-shaped side edge used (Cescon See e.g., FIG. 5a, where the top and bottom edges of the arc-shaped area inside of element 40, where elements 46 and 52 are written, teach the instant claim limitation) for avoiding the second clamping portion.
Regarding claim 9, DENG, as modified by Cescon in the rejection of claim 2 hereinabove, further teaches wherein the spherical hinge housing is hemispheric (Cescon See e.g., FIG 5a element 44).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
09 March 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644